DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 18, 24 and 29 have been amended.  Claims 1-17 were previously cancelled.  No claims are newly added.  Accordingly, claims 18-33 remain pending in the application and are currently under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22, 24-27 and 29-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Abraini (US 2010/0278942 A1, Nov. 4, 2010, hereafter as “Abraini”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892).
	The instant invention is drawn to methods for maintaining a body temperature of a patient by administering to the patient a thermally neutral inhalation gas composition, the method comprising: selecting a gas composition containing particular percentages of oxygen, helium and xenon and administering the gas composition to the patient at a particular inhalation temperature in order to get a body temperature of the patient to 36ºC or 37ºC.
	Regarding instant claims 18, 24 and 29, Abraini teaches a composition comprising at least one thrombolytic agent and at least one gas selected from the group consisting of nitrous oxide, argon, xenon, helium, neon and mixtures thereof; as well as a method of administering thereof (abstract; [0001]).  Abraini also teaches that the gas composition is for inhalable administration ([0016]).  Abraini further teaches the particular mixture of gases, xenon and claim 29).  Abraini further teaches administering the gas compositions via ventilator ([0057]).
	Abraini is silent to selecting the particular gas compositions, 23-27% oxygen, 43-46% helium, and 28-32% xenon (instant claim 18) and 24-26% oxygen, 43-46% helium, and 28-32% xenon (instant claim 24).
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Abraini teaches a composition comprising ranges of oxygen, helium and xenon that overlap or encompass the claimed ranges and it is “not inventive to discover the optimum or 
	Abraini is silent to administering the gas composition to the patient at the claimed inhalation temperatures (24-25ºC, 26-27ºC, 22-25ºC, 25-28ºC) in order to get a body temperature of the patient at 36ºC or 37ºC.  It is noted that inhalation temperature is substantially equal to the room temperature where the gas is administered ([034] of the instant specification).  It is further noted that room temperature ranges between 20-25ºC as evidenced by Science Notes and normal body temperature ranges between 36.1-37.2ºC as evidenced by Mayo Clinic.
	Chikata teaches delivering gas via various ventilators at an ambient room temperature of 24ºC ± 0.5 ºC (abstract).  Chikata also teaches that distance from the ventilator outlet effects the temperature of the gas and reports temperatures of 29.5ºC ± 2.2ºC after 40 cm, 25.4ºC ± 1.2ºC after 80 cm and 25.1ºC ± 1.2ºC after 120 cm (abstract; Fig. 3).
The references are both drawn to administering gas compositions via a ventilator, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of administering the gas composition to a patient at the claimed inhalation temperatures into the invention of Abraini as suggested by Chikata with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Chikata teaches said inhalation temperatures are suitable and conventional administration temperatures for gas compositions administered via a ventilator.  
Regarding the limitation, “for maintaining a body temperature of a patient” in the preamble, said limitation merely sets out the intended purpose of the method and, as such, does not limit the claim.  

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works,868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Emphasis added.

The limitation is followed by “by administering to the patient a thermally neutral inhalation gas composition”.  As discussed supra, the references teach administration of said gas composition at the claimed inhalation temperatures.  Accordingly, performing the administration step positively recited would necessarily accomplish the intended purpose of “for maintaining a body temperature of a patient”.  Said limitation does not ‘give life, meaning, or vitality’ to the claim (MPEP 2211.02).
It is noted that the limitations, “in order to get a body temperature of the patient of 36ºC” or “in order to get a body temperature of the patient of 37ºC” are considered intended results of a process step positively recited (i.e., administering the gas composition to the patient at a particular inhalation temperature).  MPEP 2111.04 states that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  Accordingly, said limitations are not given patentable weight.
	Regarding instant claim 19, Abraini is silent to selecting the particular gas composition, 25% oxygen, 45% helium, and 30% xenon.
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Abraini teaches a composition comprising ranges of oxygen, helium and xenon that overlap or encompass the claimed ranges and it is “not inventive to discover the optimum or workable range by routine experimentation”.  A skilled artisan would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05(II)(A).
	Regarding instant claim 20, 25 and 30, Abraini teaches administering the gas mixture via a device comprising a patient respiratory interface such as a respiratory mask ([0057]).
Regarding instant claim 21, 26 and 31, Abraini teaches administering the gas mixture via a device comprising a patient respiratory interface such as a respiratory mask ([0057]).
Regarding instant claim 22, 27 and 32, Abraini teaches that the gaseous composition is contained in a source that travels to the interface for delivery to the patient ([0057]).  While Abraini is silent to the explicit step of “packaging the selected gas copostion into a single container, wherein the packaging step is performed between the selecting step and the administering step”, Abraini teaches that the gas composition is contained in a source prior to administration and as such Abraini implicitly teaches the step of packaging the gas composition 
	Thus, the combined teachings of Abraini and Chikata render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 12/22/2021, regarding the 103 rejection over Abraini and Chikata have been fully considered but they are not persuasive. 
	Applicant argues that the references do not consider or contemplate the effect that a particular amount of xenon or helium in an administered gas composition could have on a patient and particularly on the body temperature of the patient and, as such, there is no motivation to combine or modify the cited art to arrive at the claimed invention.  Applicant argues that the references do not teach a “method for maintain a body temperature of a patient”.  Remarks, pages 5-7.
	In response, it is respectfully submitted that the limitations, “for maintaining a body temperature of a patient” and “wherein administration of the gas maintains the body temperature of the patient” are not afforded patentable weight for the reasons discussed in the rejection above.  The method is essentially a method of administration of a particular gas composition at particular inhalation temperatures.  As discussed in the rejection, both references are drawn to administering gas compositions via a ventilator and Chikata provides the motivation to modify the method of Abraini. Chikata teaches that the claimed inhalation temperatures are suitable and conventional administration temperatures for gas compositions administered via a ventilator.  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the 
	It is important to note that the claimed method is not a method of treatment of a particular disease or disorder and there is no particular patient population set out that would further limit the claims.  It is also important to note that the examiner has looked to the specification for a showing of criticality in the claimed ranges.  Table 2 at page 14 includes several instances where amounts of helium and xenon fall outside the claimed ranges, but the amounts of oxygen and the inhalation and body temperatures fall within the claimed ranges.  For example, one embodiment that contains 25% oxygen with a body temperature of 36ºC and an inhalation temperature of 25ºC, also contains 48% helium and 27% xenon which are outside the claimed ranges of claim 24.  Accordingly, the examiner has not been able to confirm that the claimed ranges are critical to maintaining a body temperature of a patient at 36ºC or 37ºC.  Applicant is invited to demonstrate that the particular ranges are critical as the examiner has been unable to confirm criticality of said ranges (see MPEP 2144.05(III)(A)).
.

Claims 18-22, 24-27 and 29-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Fishman (USPN 5,271,401, Dec. 21, 1993, hereafter as “Fishman”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892).
The instant invention is described above.
Regarding instant claims 18, 24 and 29, Fishman teaches an inhalable gas composition comprising 20-75.5% xenon, 5-60.5% helium and 19.5-75% oxygen, and a method of administration thereof (col. 7, lines 21-27; claims 1, 7 and 13).  Fishman also teaches administering the gas composition via a human-machine interface (Figs. 1 and 2).
	Fishman is silent to selecting the particular gas compositions, 23-27% oxygen, 43-46% helium, and 28-32% xenon (instant claim 18), 24-26% oxygen, 43-46% helium, and 28-32% xenon (instant claim 24), and 21-30% oxygen, 37-45% helium and 28-37% xenon (instant claim 29).
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.... ‘[W]here the general conditions of a 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Fishman teaches a composition comprising ranges of oxygen, helium and xenon that encompass the claimed ranges and it is “not inventive to discover the optimum or workable range by routine experimentation”.  A skilled artisan would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05(II)(A).
	Fishman is silent to administering the gas composition to the patient at the claimed inhalation temperatures (24-25ºC, 26-27ºC, 22-25ºC, 25-28ºC) in order to get a body temperature of the patient at 36ºC or 37ºC.  It is noted that inhalation temperature is substantially equal to the room temperature where the gas is administered ([034] of the instant specification).  It is further noted that room temperature ranges between 20-25ºC as evidenced by Science Notes and normal body temperature ranges between 36.1-37.2ºC as evidenced by Mayo Clinic.
	Chikata teaches delivering gas via various ventilators at an ambient room temperature of 24ºC ± 0.5 ºC (abstract).  Chikata also teaches that distance from the ventilator outlet effects the temperature of the gas and reports temperatures of 29.5ºC ± 2.2ºC after 40 cm, 25.4ºC ± 1.2ºC after 80 cm and 25.1ºC ± 1.2ºC after 120 cm (abstract; Fig. 3).
The references are both drawn to administering gas compositions via a human-machine interface, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of 
Regarding the limitation, “for maintaining a body temperature of a patient” in the preamble, said limitation merely sets out the intended purpose of the method and, as such, does not limit the claim.  
MPEP 2111.02(II) states, 
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works,868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Emphasis added.

The limitation is followed by “by administering to the patient a thermally neutral inhalation gas composition”.  As discussed supra, the references teach administration of said gas composition at the claimed inhalation temperatures.  Accordingly, performing the administration step positively recited would necessarily accomplish the intended purpose of “for maintaining a body temperature of a patient”.  Said limitation does not ‘give life, meaning, or vitality’ to the claim (MPEP 2211.02).
It is noted that the limitations, “in order to get a body temperature of the patient of 36ºC” or “in order to get a body temperature of the patient of 37ºC” are considered intended results of a 
It is noted that the limitations, “in order to get a body temperature of the patient of 36ºC” or “in order to get a body temperature of the patient of 37ºC” are considered intended results of a process step positively recited (i.e., administering the gas composition to the patient at a particular inhalation temperature). MPEP 2111.04 states that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  Accordingly, said limitations are not given patentable weight.
	Regarding instant claim 19, Fishman is silent to selecting the particular gas composition, 25% oxygen, 45% helium, and 30% xenon.
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentages of oxygen, helium and xenon by way of routine optimization with a reasonable expectation of success because Fishman teaches a composition comprising ranges of oxygen, helium and xenon that 
Regarding instant claim 20, 25 and 30, Fishman teaches administering the gas mixture via a human-machine interface (Figs. 1 and 2; col. 10, line 60 – col. 11, line 19).
Regarding instant claim 21, 26 and 31, Fishman teaches administering the gas mixture via a human-machine interface comprising a face mask (Fig. 1; col. 10, line 60 – col. 11, line 19).
Regarding instant claim 22, 27 and 32, Fishman teaches that gas mixture is mixed in a mixing device (col. 10, line 68 – col. 11, line 2) or pre-prepared and filled at the manufacturer’s production facility (col. 11, lines 14-19).  In both instances, the gas composition is packaged or contained in a single container after selecting said composition and prior to administering said composition.
	Thus, the combined teachings of Fishman and Chikata render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 12/22/2021, regarding the 103 rejection over Fishman and Chikata have been fully considered but they are not persuasive. 
	Applicant argues that the references do not consider or contemplate the effect that a particular amount of xenon or helium in an administered gas composition could have on a patient and particularly on the body temperature of the patient and, as such, there is no motivation to Remarks, pages 5-7.
	In response, it is respectfully submitted that the limitations, “for maintaining a body temperature of a patient” and “wherein administration of the gas maintains the body temperature of the patient” are not afforded patentable weight for the reasons discussed in the rejection above.  The method is essentially a method of administration of a particular gas composition at particular inhalation temperatures.  As discussed in the rejection, both references are drawn to administering gas compositions via a human-machine interface and Chikata provides the motivation to modify the method of Fishman. Chikata teaches that the claimed inhalation temperatures are suitable and conventional administration temperatures for gas compositions administered via a human-machine interface.  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of administering the gas composition to a patient at the claimed inhalation temperatures into the invention of Fishman as suggested by Chikata with a reasonable expectation of success.  Contrary to Applicant’s assertion, Chikata provides the motivation to modify the invention of Fishman to arrive at the claimed invention.  Thus, the prior art suggests said method and, as such, performing the method would necessarily accomplish the intended purpose of “for maintaining a body temperature of a patient”.  It is noted that the cited art need not explicitly teach “for maintaining a body temperature of a patient” and any unclaimed intended use that the cited art does teach does not bear importance so long as the cited art teaches administration of the composition at the particular inhalation temperatures claimed.  

	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 23, 28 and 33 stand rejected under 35 U.S.C. 103 as being unpatentable over Abraini (US 2010/0278942 A1, Nov. 4, 2010, hereafter as “Abraini”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892), as applied to claims 18, 22, 24, 27, 29 and 32 above, and further in view of Ichim et al. (US 2018/030871 A1, Jun. 23, 2015, hereafter as “Ichim”).
The instant invention is described above.
The references teach the elements discussed above.

Ichim teaches administering gaseous compositions to a patient via inhalation and said gaseous composition is provided in a gas bottle at a pressure between 2 and 300 bar ([0037]).  Ichim further teaches that composition can contain xenon in an amount of 5-70% or less than 40%, oxygen at an amount of at least 21% and an additional compound including helium from a finite group of compounds ([0037]). 
The references are all drawn to administering gas compositions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the gas composition of Abraini into a container under the claimed pressure as suggested by Ichim with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ichim teaches a similar gas composition to Abraini and Ichim teaches that such a composition is suitable for containment under a pressure of 2-300 bar.  Furthermore, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  The claimed method requires a pressure of 10-300 bar which significantly overlaps with the range of Ichim because Ichim teaches pressures of 2-300 bar.  Accordingly, a prima facie case of obviousness exists.  
The combined teachings of Abraini, Chikata and Ichim render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 12/22/2021, regarding the 103 rejection over Abraini, Chikata and Ichim have been fully considered but they are not persuasive. 
Applicant relies on the same arguments as presented above regarding the 103 rejection over Abraini and Chikata. Remarks, page 8. 
In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive. 
Said rejection is maintained.

Claims 23, 28 and 33 stand rejected under 35 U.S.C. 103 as being unpatentable over Fishman (USPN 5,271,401, Dec. 21, 1993, hereafter as “Fishman”) in view of Chikata et al. (“Temperature of gas delivered from ventilators”, Journal of Intensive Care, 2013, 1:6, pp. 1-4; hereafter as “Chikata”) and as evidenced by Science Notes (see PTO-892) and Mayo Clinic (see PTO-892), as applied to claims 18, 22, 24, 27, 29 and 32 above, and further in view of Ichim et al. (US 2018/030871 A1, Jun. 23, 2015, hereafter as “Ichim”).
The instant invention is described above.
The references teach the elements discussed above.
The references are silent to “wherein oxygen, helium and xenon are packaged in the single container under a pressure between 10 and 300 bars”.
Ichim teaches administering gaseous compositions to a patient via inhalation and said gaseous composition is provided in a gas bottle at a pressure between 2 and 300 bar ([0037]).  Ichim further teaches that composition can contain xenon in an amount of 5-70% or less than 
The references are all drawn to administering gas compositions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the gas composition of Fishman into a container under the claimed pressure as suggested by Ichim with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ichim teaches a similar gas composition to Fishman and Ichim teaches that such a composition is suitable for containment under a pressure of 2-300 bar.  Furthermore, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  The claimed method requires a pressure of 10-300 bar which significantly overlaps with the range of Ichim because Ichim teaches pressures of 2-300 bar.  Accordingly, a prima facie case of obviousness exists.  
The combined teachings of Fishman, Chikata and Ichim render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 12/22/2021, regarding the 103 rejection over Fishman, Chikata and Ichim have been fully considered but they are not persuasive. 
Applicant relies on the same arguments as presented above regarding the 103 rejection over Fishman and Chikata. Remarks, page 8. 
In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive. 
.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617